DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 and September 16, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochalin et al. (Journal of the American Chemical Society 2009 131:4594-4595 – henceforth Mochalin C) as evidenced by Paci et al. (previously cited).
Mochalin C discloses nanodiamonds modified via surface -COOH groups by reaction with octadecylamine, which yields the instant Y1 of -CO-NH- and the instant R of a C18 alkyl group (see page 4594 first column third-fourth paragraphs and scheme 1). Paci et al. detail that nanodiamonds are about 100 to 300 nm strongly bound aggregates of 4  to 5 nm primary diamond particles (see page 17256 first column last partial paragraph-second column first partial paragraph and table 1; instant claim 1). The recitation of instant claim 8 is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The nanodiamonds of Mochalin C could carry an active, therefore they meet the requirements of the intended use. Thus claims 1-2, 4, and 7-8 are anticipated by Mochalin C as evidenced by Paci et al. 

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (Diamond and Related Materials 2008 17:1367-1370) as evidenced by Paci et al.
Krueger et al. disclose nanodiamonds modified via surface -OH groups by reaction with acid chlorides of C3, C5, C11, or C17 alkanes, which yields the instant Y1 of -O-CO- and the instant R of a C3, C5, C11, or C17 alkyl group (see page 1367 second column first full paragraph, page 1368 column third full paragraph,  scheme 1, and table 2). Paci et al. detail that nanodiamonds are about 100 to 300 nm strongly bound aggregates of 4  to 5 nm primary diamond particles (see page 17256 first column last partial paragraph-second column first partial paragraph and table 1; instant claim 1). The recitation of instant claim 8 is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The nanodiamonds of Krueger et al. could carry an active, therefore they meet the requirements of the intended use. Thus claims 1-2, 4, and 7-8 are anticipated by Krueger et al. as evidenced by Paci et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. in view of Karthika et al. (Asian Journal of Pharmaceutical Technology 2016 6(3):177-182) as evidenced by Paci et al. 
Krueger et al. teach nanodiamonds are of interest for biomedical devices and applications in biological systems (see page 1367 first column first paragraph). Control of surface structure, size, and agglomeration are key concerns for such applications (see page 1367 first column first paragraph). Krueger et al. further teach that covalent  surface modification has been employed for deagglomeration (see page 1367 first paragraph). They approach deagglomeration by covalent surface modification of nanodiamonds via surface -OH groups by reaction with acid chlorides of C3, C5, C11, or C17 alkanes, which yields the instant Y1 of -O-CO- and the instant R of a C3, C5, C11, or C17 alkyl group (see page 1367 second column first full paragraph, page 1368 column third full paragraph,  scheme 1, and table 2; instant claims 1-2, 4, and 7). Paci et al. detail that nanodiamonds are about 100 to 300 nm strongly bound aggregates of 4  to 5 nm primary diamond particles (see page 17256 first column last partial paragraph-second column first partial paragraph and table 1; instant claim 1). The presence of a drug is not explicitly taught.
Karthika et al. teach pharmaceutical applications of nanodiamonds (see abstract). Here nanodiamonds are taught as carriers for drugs (see page 180 first column last paragraph; instant claims 5-6, 8, 12, 14, and 17). The drug can be coated onto the nanodiamond or entrapped between aggregates (see page 180 second column first full paragraph; instant claims 13 and 15-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the nanodiamonds of Krueger et al as drug carriers based upon the suggestion to employ nanodiamonds in this capacity by Karthika et al. This modification would have been obvious as the simple substitution of one known element for another (e.g., nanodiamonds of Krueger et al. for the generic nanodiamonds of Karthika et al.) or as the combination of known element via known techniques in order to yield a predictable outcome, namely nanodiamond carriers of drug.  The recitation of instant claims 13 and 15 are product-by-process recitations. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Here drug coated on nanodiamonds could originate from dispersing the nanodiamonds in a solvent containing the drug (see instant claims 13 and 15). Therefore claims 1-2, 4-8, and 12-17 are obvious over Krueger et al in view o Karthika et al. as evidenced by Paci et al.

Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. (US PGPub No. 2017/0092390) in view of Le et al. (Advances in Natural Sciences:Nanoscience and Nanotechnology 2013 4:035017:1-5) and Soloshonok et al. (Tetrahedron Letters 1994 35(19):3119-3122). 
Masquelier et al. teach functionalized carbon nanotubes where the surface has been covalently modified (see paragraph 22-23). The surface modification is taught in order to facilitate their dispersal in other media because of their tendency to self-aggregate in the absence of intervention (see paragraph 23). Functional groups envisioned for attachment to the nanotube surface include fluoroaryl, fluorocycloalkyl, and fluoroaralkyl groups (see paragraph 24; instant claims 1 and 9). A linking group or connectivity for the functional groups to the carbon nanotubes is not explicitly detailed.
Le et al. teach surface functionalization of carbon nanotubes with organic compounds (see abstract). Specifically, they teach the addition of -COOH groups to the nanotube surface which are then reacted with a desired organic functional group that is terminated by an amine (see page 2 first column first full paragraph and figures 1-2).
Soloshonok et al. teach fluoroarylamine compounds to facilitate the attachment of fluorine containing compounds to other structures (see page 3119 and scheme 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the fluoroaryl modified carbon nanotubes of Masquelier et al. by reacting a fluoroarylamine of Soloshonok et al. with carbon nanotubes having -COOH groups on their surface as taught by Le et al (see instant claim 4). This modification would have been obvious because some connectivity must be used and this route was known in the art for modifying carbon nanotubes with organic functionalities. The modification is also obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome. The result yields the instant Y1 of -CO-NH- and the instant R of a fluoroaryl (see instant claims 1-2 and 9). The recitation of instant claim 8 is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified carbon nanotubes could carry an active, therefore they meet the requirements of the intended use. Therefore claims 1-2, 4, and 8-9 are obvious over Masquelier et al. in view of Le et al. and Soloshonok et al.

Claims 1-2, 4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (Advances in Functional Materials 2012 22:890-906 – henceforth Krueger B – see IDS) in view of Masquelier et al.,  Le et al., and Soloshonok et al. 
Krueger B teaches that nanodiamonds have been recognized for their potential use in drug delivery applications (see abstract and page 890 second column first full paragraph; instant claims 7 and 11). They go on to detail that nanodiamonds produced by detonation have a strong tendency toward agglomeration and that surface modification has been employed to thwart this unwanted self-assembly (see page 891 first column first and second full paragraphs). Carboxyl groups are found on the surface of these nanodiamonds (see page 891 first column first partial paragraph). An instantly claimed surface modification is not detailed.
Masquelier et al. teach functionalized carbon nanotubes where the surface has been covalently modified (see paragraph 22-23). The surface modification is taught in order to facilitate their dispersal in other media because of their tendency to self-aggregate in the absence of intervention (see paragraph 23). Functional groups envisioned for attachment to the nanotube surface include fluoroaryl, fluorocycloalkyl, and fluoroaralkyl groups (see paragraph 24; instant claims 1 and 9). A linking group or connectivity for the functional groups to the carbon nanotubes is not explicitly detailed.
Le et al. teach surface functionalization of carbon nanotubes with organic compounds (see abstract). Specifically, they teach the addition of -COOH groups to the nanotube surface which are then reacted with a desired organic functional group that is terminated by an amine (see page 2 first column first full paragraph and figures 1-2).
Soloshonok et al. teach fluoroarylamine compounds to facilitate the attachment of fluorine containing compounds to other structures (see page 3119 and scheme 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare nanodiamonds that are surface modified with fluoroaryl as taught by Masquelier et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., deagglomeration). More specifically, the introduction of these function groups by reacting a fluoroarylamine of Soloshonok et al. with the -COOH groups on the nanodiamond surface as taught by Le et al. would have been obvious (see instant claim 4). This modification would have been obvious because some connectivity must be used and this route was known in the art for modifying similar carbonaceous nanomaterials with organic functionalities. The modification is also obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome. The result yields the instant Y1 of -CO-NH- and the instant R of a fluoroaryl (see instant claims 1-2 and 9. The recitation of instant claim 8 is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified nanodiamonds could carry an active, therefore they meet the requirements of the intended use. Therefore claims 1-2, 4, 7-9 and 11 are obvious over Krueger B in view of Masquelier et al., Le et al., and Soloshonok et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-8, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, and 14 of copending Application No. 17/437937 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim nanoclusters of carbon nanomaterial recited to be nanodiamond that are modified with alkyl chains. The genus of alkyl chains at least overlap between the two sets of claims with the copending recitation of “higher alkyl” and the instant recitation of C1-C24 alkyl groups. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The linking groups of the copending claims recite all of those that are instantly claimed. Both sets of claims also recite the nanocluster as a drug carrier and as a composite with a drug or active agent. The recitation of instant claims 13 and 15 are product-by-process recitations. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Here a composite form of drug and surface modified nanodiamond (e.g. drug coated on nanodiamonds) could originate from dispersing the nanodiamond in a solvent contains the drug (see instant claims 13 and 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the recitation of the copending claims concerning their product, where the alkyl functional groups overlap with those instantly claimed, thereby rendering them obvious. Therefore claims 1-2, 4-8, and 12-17 are obvious over claims 1-2, 4-10, and 14 of copending Application No. 17/437937.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed August , 2022 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are hereby withdrawn. New grounds of rejection are detailed in their place to address the modified claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615